DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the Pre-Brief Appeal Conference request 5/16/2022, PROSECUTION IS HEREBY REOPENED. Ex Parte Prosecution is reopened because upon further consideration of the prior art, Qin et al. do not teach or suggest the claimed reactive moiety selected from the group consisting of sulfooxyethylsulfonyl moieties, vinylsulfonyl moieties, halotriazinyl moieties, quaternary ammoniumitriaziny! moieties, halopyrimidinyl moieties, halopyridazinyl moieties, haloquinoxalinyl moieties, halophthalazinyl moieties, bromoacrylamidyl moieties, and benzothiazolyl moieties covalently bound to the leuco moiety and it would not have been obvious to one of ordinary skill in the art to use the specified group of reactive moieties as recited by the instant claim 1 because Qin et al. [0210] and [0238] teach amino triazinyl moieties.  Several attempts were made to contact Mr. Greg Darley-Emerson to address the double patenting rejections below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
Claims 1-11, 13-15 and 17-20 are pending for examination.  Claim 1 is independent. Claim 20 is withdrawn.
The rejection of claims 1-11, 13-15 and 17-19 under 35 U.S.C. 103 as obvious over Qin et al. (US 20160326467 A1) is withdrawn.
The rejection of claims 1-11, 13-15 and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-11 of U.S. Patent No. US 9,982,221 B2 is withdrawn upon further consideration.
The provisional rejection of claims 1-11, 13-15 and 17-19 on the ground of nonstatutory double patenting over the copending applications recited in the office action dated 12/21/2021 are withdrawn.
Double Patenting
Claims 1-11, 13-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,385,294 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,385,294 B2 claims a similar laundry care compound represented by formula (I) (see claims 1 -20 of U.S. Patent No. 10,385,294 B2) with the same halogenated reactive moiety, as required in the instant claims. Therefore, instant claims 1 -20 are an obvious formulation in view of claims 1 -20 of U.S. Patent No. 10,385,294 B2. 
Claims 1-11, 13-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,377,976 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,377,976 claims a method of obtaining a similar laundry care composition by reaction of at least one lueco compound represented by formula (I) (see claims 1 -20 of U.S. Patent No. 10,377,976) with halotriazines required in the instant claims. Therefore, instant claims 1 -20 are an obvious formulation in view of claims 1-20 of U.S. Patent No. 10,377,976 B2.
Claims 1-11, 13-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,851,329.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,851,329 claims a similar laundry composition comprising at least one lueco compound represented by formula (I) (see claims 1 -16 of U.S. Patent No. 10,851,329) with halotriazines required in the instant claims.
Claims 1-11, 13-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,299,634.  
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,299,634 claims a similar leuco composition comprising at least one lueco compound represented by formula (I) (see claims 1 -5 of U.S. Patent No. 11,299,634) with halotriazines required in the instant claims. Examiner notes that the instant claims 1 -20 require a surfactant which is an obvious formulation in view of claims 1-5 of U.S. Patent No. 11,299,634 B2 and the examples therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761                                                                                                                                                                                                        
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761